Title: To George Washington from William Heath, 15 November 1780
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point November 15th 1780
                        
                        This moment the 1st and 5th New york Regiments arrived here from Albany. this is altogether unexpected to me
                            but it seems by the enclosed Copy of orders from Genl Clinton to Colonel Willet that it is conformable to your Excellencys
                            instructions. As I know not what other instructions you may have given to General Clinton I am at loss what order to give
                            respecting these Regiments, but, if they are to pass the winter at Albany, it will be best for them not to disembark—at
                            least not to take out the Baggage I am told that Gansevoorts Regiment is also on their way to this place. I wish to know
                            your pleasure by the return of the Express. I believe the late alarm was without much foundation.
                        The chain is taken up without the least accident. I have the honor to be with the greatest respect your
                            Excellency’s Most obedient Servant
                        
                            W. Heath
                        
                    